DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,145,462.  Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-16 of the ‘462 patent recite a capacitor component (claim 1, col. 13, line 17), comprising: a body including a layering portion comprising first and second internal electrodes opposing each other and layered in a first direction with a dielectric layer interposed therebetween (claim 1, col. 13, lines 18-22), and first and second connecting portions disposed on opposing surfaces of the layering portion taken in a second direction perpendicular to the first direction and respectively connected to the first and second internal electrodes (claim 1, col. 13, lines 23-27); and first and second external electrodes disposed on the first and second connecting portions, respectively (claim 1, col. 13, lines 28-29), wherein the first and second external electrodes include metal particles and glass, at least one of the metal particles having a surface thereof coated with at least one of graphene or carbon nanotubes (claim 1, col. 13, lines 30-33), wherein a ratio of a minimum value of a thickness of at least one of the first and second connecting portions to a maximum value is 0.9 to 1.0 (claim 5).
With respect to claim 2, claims 1-16 of the ‘462 patent recite that the first and second connecting portions include a metal layer disposed on the layering portion and a ceramic layer disposed on the metal layer.  See claim 2.  While claim 2 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 3, claims 1-16 of the ‘462 patent recite that a thickness of the metal layer is in a range from 1 µm to 10 µm.  See claim 3.  While claim 3 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 4, claims 1-16 of the ‘462 patent recite that a thickness of the ceramic layer is in a range from 3 µm to 15 µm.  See claim 4.  While claim 4 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 5, claims 1-16 of the ‘462 patent recite that a ratio of a minimum value of a thickness of each of the first and second connecting portions to a maximum value is 0.9 to 1.0.  See claim 5.
With respect to claim 6, claims 1-16 of the ‘462 patent recite that the first and second connecting portions are formed by transcribing a ceramic layer having a sheet form and a metal layer having a sheet form in the second direction.  See claim 6.  While claim 6 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 7, claims 1-16 of the ‘462 patent recite that each of corners of the body has a rounded shape.  See claim 7.  While claim 7 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 8, claims 1-16 of the ‘462 patent recite that an average thickness of the first and second internal electrodes is in a range from 0.01 µm to 0.4 µm.  See claim 8.  While claim 8 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 9, claims 1-16 of the ‘462 patent recite that the layering portion includes a capacitance forming portion comprising the first and second internal electrodes opposing each other with the dielectric layer interposed therebetween, and upper and lower protective portions disposed in an upper portion and a lower portion of the capacitance forming portion.  See claim 9.  While claim 9 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 10, claims 1-16 of the’462 patent recite that R1/tp is in a range from 0.3 to 1.4, where tp is a thickness of each of the upper protective portion and the lower protective portion, and R1 is a radius of curvature of each of the corners of the body on cross-sectional surfaces taken in the first and second directions.  See claim 10.  While claim 10 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 11, claims 1-16 of the ‘462 patent recite that the thickness tp is 20 µm or less.  See claim 11.  While claim 11 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 12, claims 1-16 of the ‘462 patent recite first and second margin portions disposed on a fifth surface and a sixth surface of the body, respectively, the fifth and sixth surfaces being opposite each other in a third direction perpendicular to the first and second directions.  See claim 12.  While claim 12 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 13, claims 1-16 of the ‘462 patent recite that R2/Wm is in a range from 0.3 to 1.4, wherein Wm is a thickness of each of the first and second margin portions, and R2 a radius of curvature of each of the corners of the body on cross-sectional surfaces taken in the second and third directions.  See claim 13.  While claim 13 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 14, claims 1-16 of the ‘462 patent recite that the body includes first and second surfaces opposing each other in the first direction, third and fourth surfaces opposing each other in the second direction, and the fifth and sixth surfaces opposing each other in a third direction perpendicular to the first and second directions, wherein the first and second external electrodes extend to the first surface, the second surface, the fifth surface, and the sixth surface, and wherein the first and second connecting portions are connected to the first and second external electrodes.  See claim 14.  While claim 14 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 15, claims 1-16 of the ‘462 patent recite that a ratio a minimum value of the thickness tc to a maximum value is in a range from 0.8 to 1.0 where tc is a thickness of each of the first and second external electrodes.  See claim 15.  While claim 15 of the ‘462 patent is not dependent from claim 5 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 16, claims 1-16 of the ‘462 patent recite a capacitor component (claim 1, col. 13, line 17), comprising: a body including a layering portion comprising first and second internal electrodes opposing each other and layered in a first direction with a dielectric layer interposed therebetween (claim 1, col. 13, lines 18-22), and first and second connecting portions disposed on opposing surfaces of the layering portion taken in a second direction perpendicular to the first direction and respectively connected to the first and second internal electrodes (claim 1, col. 13, lines 23-27); and first and second external electrodes disposed on the first and second connecting portions, respectively (claim 1, col. 13, lines 28-29), wherein the first and second external electrodes include metal particles and glass, at least one of the metal particles having a surface thereof coated with at least one of graphene or carbon nanotubes (claim 1, col. 13, lines 30-33), wherein at least one of the first and second connecting portions include a metal layer disposed on the layering portion and a ceramic layer disposed on the metal layer (see claim 2).
With respect to claim 17, claims 1-16 of the ‘462 patent recite that the first and second connecting portions include a metal layer disposed on the layering portion and a ceramic layer disposed on the metal layer.  See claim 2.
With respect to claim 18, claims 1-16 of the ‘462 patent recite that a thickness of the metal layer is in a range from 1 µm to 10 µm.  See claim 3.  
With respect to claim 19, claims 1-16 of the ‘462 patent recite that a thickness of the ceramic layer is in a range from 3 µm to 15 µm.  See claim 4.  
With respect to claim 20, claims 1-16 of the ‘462 patent recite that a ratio of a minimum value of a thickness of each of the first and second connecting portions to a maximum value is 0.9 to 1.0.  See claim 5.  While claim 5 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 21, claims 1-16 of the ‘462 patent recite that the first and second connecting portions are formed by transcribing a ceramic layer having a sheet form and a metal layer having a sheet form in the second direction.  See claim 6.  
With respect to claim 22, claims 1-16 of the ‘462 patent recite that each of corners of the body has a rounded shape.  See claim 7.  While claim 7 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 23, claims 1-16 of the ‘462 patent recite that an average thickness of the first and second internal electrodes is in a range from 0.01 µm to 0.4 µm.  See claim 8.  While claim 8 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 24, claims 1-16 of the ‘462 patent recite that the layering portion includes a capacitance forming portion comprising the first and second internal electrodes opposing each other with the dielectric layer interposed therebetween, and upper and lower protective portions disposed in an upper portion and a lower portion of the capacitance forming portion.  See claim 9.  While claim 9 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 25, claims 1-16 of the’462 patent recite that R1/tp is in a range from 0.3 to 1.4, where tp is a thickness of each of the upper protective portion and the lower protective portion, and R1 is a radius of curvature of each of the corners of the body on cross-sectional surfaces taken in the first and second directions.  See claim 10.  While claim 10 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 26, claims 1-16 of the ‘462 patent recite that the thickness tp is 20 µm or less.  See claim 11.  While claim 11 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 27, claims 1-16 of the ‘462 patent recite first and second margin portions disposed on a fifth surface and a sixth surface of the body, respectively, the fifth and sixth surfaces being opposite each other in a third direction perpendicular to the first and second directions.  See claim 12.  While claim 12 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 28, claims 1-16 of the ‘462 patent recite that R2/Wm is in a range from 0.3 to 1.4, wherein Wm is a thickness of each of the first and second margin portions, and R2 a radius of curvature of each of the corners of the body on cross-sectional surfaces taken in the second and third directions.  See claim 13.  While claim 13 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 29, claims 1-16 of the ‘462 patent recite that the body includes first and second surfaces opposing each other in the first direction, third and fourth surfaces opposing each other in the second direction, and the fifth and sixth surfaces opposing each other in a third direction perpendicular to the first and second directions, wherein the first and second external electrodes extend to the first surface, the second surface, the fifth surface, and the sixth surface, and wherein the first and second connecting portions are connected to the first and second external electrodes.  See claim 14.  While claim 14 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
With respect to claim 30, claims 1-16 of the ‘462 patent recite that a ratio a minimum value of the thickness tc to a maximum value is in a range from 0.8 to 1.0 where tc is a thickness of each of the first and second external electrodes.  See claim 15.  While claim 15 of the ‘462 patent is not dependent from claim 2 of the ‘462 patent, the Office notes that they are merely different aspects of the same embodiment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/
Primary Examiner, Art Unit 2848